Case: 12-13377     Date Filed: 04/01/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-13377
                             Non-Argument Calendar
                           ________________________

                        D.C. Docket No. 1:12-cv-20651-FAM


SANTANA POUZA,
a.k.a. Santana Pouzo,

                                                                Plaintiff-Appellant,

                                      versus

USCIS MIAMI,
DEPARTMENT OF HOMELAND SECURITY,
U.S. ATTORNEY GENERAL,

                                                            Defendants-Appellees.

                           ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                  (April 1, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-13377     Date Filed: 04/01/2013    Page: 2 of 2


      Santana Pouza, a native and citizen of the Dominican Republic, appeals the

dismissal of her complaint for lack of subject matter jurisdiction. Fed. R. Civ. P

12(b)(1). Pouza sought an order directing the Secretary of the Department of

Homeland Security to grant her parole into the United States. We affirm.

      The district court correctly dismissed Pouza’s complaint. The decision

whether to parole an alien into the United States rests within the discretion of the

Secretary, 8 U.S.C. § 1182(d)(5)(A); 8 C.F.R. § 212.5(a), and that discretionary

decision is shielded from judicial review, 8 U.S.C. § 1252(a)(2)(B). The district

court lacked authority to consider Pouza’s complaint under the Mandamus Act, 28

U.S.C. § 1361, because the Secretary did not owe Pouza a “clear nondiscretionary

duty.” Lifestar Ambulance Serv., Inc. v. United States, 365 F.3d 1293, 1295 (11th

Cir. 2004). And the district court could not review Pouza’s complaint under either

the Administrative Procedure Act, 5 U.S.C. § 706, or the Declaratory Judgment

Act, 28 U.S.C. § 2201, because neither serves as an independent basis for subject-

matter jurisdiction. See Choctaw Mfg. Co., Inc. v. United States, 761 F.2d 609,

615 (11th Cir. 1985) (addressing the Administrative Act); Borden v. Katzman, 881

F.2d 1035, 1037 (11th Cir. 1989) (addressing the Declaratory Judgment Act).

      We AFFIRM the dismissal of Pouza’s complaint.




                                          2